PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/605,429
Filing Date: 25 May 2017
Appellant(s): Keiser, William, Daniel



__________________
Michael Locklar
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downton (US 20050109542 A1), in view of Roberson (US 20170328144 A1). 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downton (US 20050109542 A1), in view of Roberson (US 20170328144 A1), further in view of Murray (US 20160290050 A1).

(2) Response to Argument
The examiner notes that the response to appellant’s arguments addresses only those facets of the rejection argued by appellant. Consistent with the instruction of the MPEP1, the examiner maintain all facets of the rejections in the grounds of rejection to be reviewed on appeal and notes that appellant has not argued the any other facets of the rejection in the appeal brief, beyond what is addressed by the examiner below. The examiner respectfully request that should any arguments on facets of the rejection not timely presented in appellant’s appeal brief be introduced in a reply brief, that said new 2.
Specifically, although the claims in question are rejected under 103, the only question to be resolved in this appeal is whether Downton (US 20050109542 A1) teaches “a system in which a payload housing is positioned on the stator housing so as to be aligned with (or opposite to) the bend direction of a bent sub” (page 16 of the appeal brief). 

Examiner’s Point 1, Downton’s element 29 is a bent sub under the broadest reasonable interpretation.
Fundamental to the case at hand is understanding whether or not Downton, under the broadest reasonable interpretation, can be understood as teaching a bent sub. Appellant alleges that “Bent subs are known” and more specifically that “Bent subs drill in the direction that they are oriented in the hole” (page 17 of the appeal brief). More specifically, appellant alleges that “Downton’s steerable system is functionally different from a bent sub” (page 17 of the appeal brief). However, the examiner respectfully submits that even under the articulated understanding of a bent sub posited by appellant i.e. “Bent subs drill in the direction that they are oriented in the hole”; this does not distinguish the claimed bent sub the bent sub 29 of Downton. 
As seen in Fig 1 of Downton, clearly the bent sub 29 would be oriented in the direction of the hole being drilled by the drill bit 12 and more specifically along the axis 
The examiner respectfully submits that not only when considering bent sub 29 of Downton, in light of Appellant's specification, element 29 is reasonably construed as a bent sub; when given its plain meaning as instructed in MPEP 2111.01, one of ordinary skill in the art would similarly consider element 29 to be a bent sub. A “bent sub” is defined as “A short section of a tool or a pipe that is formed at an angle or modified downhole by a motor to assist in entering deviated wellbores or drilling off the path of the wellbore"3. Certainly, Downtown’s element 29 is a short section of tool (Fig 1, tool string subcomponent 29 is a short section of the tool between motor 10 and housing 36) that is formed at an angle or modified downhole by a motor (as Appellant has conceded, the tool is steered by pads 36, see e.g. pages 16-17 of the appeal brief. This modifies of 4) which assisting in drilling off the vertical path of the wellbore (Fig 1, as seen the drill bit 12 is drilled off of the vertical path). 
Appellant’s second assertion that “Downton’s steerable system is functionally different from a bent sub” (page 17 of the appeal brief) is not supported by any timely evidence as to why one or ordinary skill would consider the bent sub 29 of Downton as “different from a bent sub”, when giving the term its plain meaning per MPEP 2111.01. Appellant’s statements are conclusory and without evidence. MPEP 2145(I) explicitly instructs: “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)”.

Examiner’s Point 2, Downton’s payload housing is aligned with (or opposite to) the bend direction 
The examiner respectfully submits that with the understanding that the element 29 of Downton is reasonably understood to be the recited bent sub, that the payload housing(s) 31 are aligned with (or opposite to) the bend direction of Downton’s bent sub 29. The examiner notes that payload housing 31 of Downton, as modified, is not contested by Appellant as reasonably conveying the claimed payload housing. 
As seen in Figure 1, which is reproduced below, a bend direction is readily apparent. Payload housing 31 on the right is clearly “aligned” with the bend direction and consequently, the payload housing 31 on the left is clearly “opposite to” that bend  In re Aslanian, 590 F.2d 911, 200 USPQ 500 
    PNG
    media_image2.png
    532
    284
    media_image2.png
    Greyscale
(CCPA 1979).” 
When evaluating the figure of Downton, the examiner contends that it reasonably suggests to one of ordinary skill one payload housing aligned with and another payload housing opposite to the bend direction resulting from bent sub 29. This is discussed in additional detail in the response(s) to Appellant's arguments below (see specifically Response to Appellant’s arguments B and C).  
Appellant has posited theories as to “possible configurations of Downton ‘542” (on page 19 of the appeal brief) which uses appellant to alleges that the recited relative position of the payload housings 31 to the bend direction is not taught. The examiner respectfully submits that not only does it fail to demonstrate that the claimed element is not taught, under the broadest reasonable interpretation, that also Appellant’s speculative obfuscation does not have basis and relies on an unreasonable interpretation of Figure 1. Specifically, of note is the illustrated symmetry of the payload housings 31 and the drill bit 12. If the cross-sectional view of Figure 1 where taken such that the payload housings 31 were not 
The examiner additionally notes that Downton conveys the limitation in question in additional ways, as well, see specifically Response to appellant’s arguments B and C, below. 

Appellant’s argument A, appellant’s assertion that the cited combination of references does not support the rejection because the steerable system of Downton ‘542 is not equivalent to the claimed bent sub (pages 20-21)

Appellant argues that “Downton’s steerable system is functionally different from a bent sub” (page 20 of the appeal brief). The examiner respectfully disagrees. As discussed in additional detail under “Examiner’s Point 1”, the examiner respectfully maintains that under the broadest reasonably interpretation, Downton does teach a bent sub 29.  The totality of the examiner’s position is not repeated again here in its entirety for the sake of brevity. The examiner merely will again note that appellant’s contention does not have any evidentiary support and merely concludes that the system of Downton is ‘different’ from the recited bent sub. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant, in other words, has attempted presented a circular argument in which appellant merely alleges that the claimed bent sub “is functionally different”, describes the function of Downton, and then describes the unrecited functional relationship of other components with the bent sub. However, the fundamental question remains is: under the broadest reasonable interpretation, does Downton teach a bent sub? The examiner respectfully submits, that one of ordinary skill in the art, when considering the plain meaning of the term “bent sub” (discussed under “Examiner’s Point 1”) would consider Downton’s element 29 to be a bent sub. Downton’s bent sub possess all of the structural requirements implied by the term “bent sub” that would be understood by a person of ordinary skill and recited functional relationships. Appellant has not provided any timely evidence to suggest otherwise. 


Appellant’s argument B, appellant’s assertion that the Downton’s payload housing is not aligned with the bend direction (page 21-22)
Appellant alleges that the interpretation of ‘align with' is unreasonable. The examiner first notes that even under the narrower understanding of “aligned with” (and opposite to), the limitation is met. This is discussed under the heading of Examiner’s Point 2 and Response to Appellant’s arguments C and D. The examiner secondly notes that when examined under the broader, but reasonable, interpretation of “aligned with” and opposite to all that is required by the claim is taught by Downton. 
First regarding the broader interpretation of aligned with, align is broadly defined as “to be in or come into precise adjustment or correct relative position”. The examiner maintains that the payload housing 31 is certainly in its correct relative position, relative to the bend of the bent sub 29, as seen in Figure 1. Downton in providing Figure 1 specifically illustrates a bend of a bent sub 29 and the payload housing(s) 31 have a specific relative positioning in the design of the system illustrated in Figure 1. Appellant’s assertion that “the orientation of Downton’s stabilizers has no relevance at 
 Appellant has additionally asserted that “the only reasonably interpretation of ‘aligned’ is ‘in a straight line [with]’”. The examiner respectfully notes that the claims must be read under the broadest reasonable interpretation, consistent with the specification, and that the specification provides no lexicographical definition which would compel the narrowest reading of the claim. In other words, appellant has sought to narrow the claims through arguments, and has not been identified any specific claim language which would require the narrowest interpretation of the claim articulated by appellant i.e. the payload housing with a longitudinal axis which is extends parallel to a straight line established by the bend direction. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellant’s argument C, appellant’s assertion that a system ‘capable of sometimes aligning’ does not render a deliberately ‘aligned’ system obvious (page 22-23)
Appellant additionally asserts that the “Downton expressly teaches away from aligning the stabilizer with the steer direction” because “stabilizer will rotate in the borehole” (page 23 of the appeal brief). The examiner respectfully disagrees. The examiner again respectfully notes that the feature of alignment of the payload housing 31 with the bent sub 29 is taught singularly by Downton, in other words, the feature argued by Appellant are anticipated by a single reference. 
The examiner additionally notes appellant’s own concession that the “rotation will cause the stabilizers [the payload housings] to cyclically move into and out of alignment to the direction of steer [the bend direction]” (page 23 of the appeal brief). In other words, appellant expressly concedes that the asserted payload housings 31 (an interpretation which has not been contested by appellant) moves “into and out of alignment” with the direction of steer/bend direction. That is to say, in operation, “the payload housing is […] aligned with the bend direction” (claims 18 and 21) and “the payload housing is […] aligned opposite to the bend direction” (claim 19). 
As stated in the MPEP 2114(II), “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 
The examiner respectfully notes that the claim does not require any sort of permanent alignment, alignment at a particular point of operation, or for any particular duration of operation. In other words, the examiner respectfully maintains that Downton teaches all that is required by the claim limitation in question. 

Appellant’s argument D, appellant’s assertion that reliance on Hewlett-Packard and Masham is improper
Appellant argues that the citations to MPEP 2114(II) and Hewlett-Packard and Masham is improper. Specifically, appellant alleges that the “bend direction does not change during operations” and consequently “the alignment of the payload with respect to the bend does not change” and thus imposes a structural limitation not taught by Downton (page 24 of the appeal brief). The examiner respectfully disagrees. 
It is again reiterated that appellant has provided no timely evidence that the claims must be interpreted in the manner suggested by appellant. In fact, the definition of “bent sub”, as discussed under Examiner’s Point 1, specifically states that the bend direction is modifiable. The definition, in part, states that a bent sub is: “A short section of a tool or a pipe that is […] modified downhole [….]”. Appellant’s arguments that the 
The examiner respectfully submits that the claim limitation at hand is met if the Downton’s apparatus is capable of having the recited relative position. This capability has already been conceded by Appellant. The “rotation will cause the stabilizers [the payload housings] to cyclically move into and out of alignment to the direction of steer [the bend direction]” (page 23 of the appeal brief). 

Summary of Arguments
	In summary, the examiner respectfully submits the following:
(1) Downton teaches a bent sub under the broadest reasonable interpretation, as discussed under Examiner’s Point 1. Appellant’s specification does not compel a narrower reading of a bent sub that would differentiate from the bent sub 29 of Downton and appellant has provided no timely evidence to suggest that the examiner’s interpretation is unreasonable. 
(2) Downton’s payload housing is aligned with (or opposite to) the bend direction for at least one of the following reasons (any one of which, individually, is sufficient to render the claim limitation in question taught by Downton):

(2)(b) under the narrower interpretation posited by appellant of “align”, the disclosure of Downton reasonably conveys to a person of ordinary skill the claimed limitation. When evaluating Figure 1, and in particular the symmetry of the components e.g. payload housings 31 and drill bit 12 of Figure 1, the figures reasonably convey the claimed limitation. This is discussed in additional detail under the heading Examiner’s Point 2. 
(2)(c) under the narrower interpretation posited by appellant of “align”, the apparatus of Downton is capable of having the recited alignment (or opposite alignment). As conceded by Appellant, the payload housing 31 (stabilizers) are moveable into and out of “alignment” with the bend direction. Nothing in the claims or the ordinary meaning of the terms require a static position of the recited components. This is discussed in additional detail under the heading Response to Appellant’s argument C and D.

The examiner again respectfully requests that should any arguments on facets of the rejection not timely presented in appellant’s appeal brief be introduced in a reply brief, that said new argument(s) and/or untimely evidence be treated in accordance with 37 CFR 41.41(b)(2).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THEODORE N YAO/Examiner, Art Unit 3676  
                                                                                                                                                                                                      Conferees:

/BLAKE MICHENER/Primary Examiner, Art Unit 3676                                                                                                                                                                                                        

/Terry Lee Melius/
RQAS – OPQA



Ewing & Jones, PLLC 
6363 Woodway, Suite 1000 
Houston, TX 77057

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


ATTACHMENT: PTO-892 Notice of References Cited


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 1207.02 states, “In situations where the appellant […] did not present any argument on a rejection in the appeal brief, the examiner should maintain the rejection in the examiner’s answer and should identify that the appellant has not argued the rejection in the appeal brief”
        2 “Any argument raised in the reply brief which was not raised in the appeal brief, or is not responsive to an argument raised in the examiner’s answer, including any designated new ground of rejection, will not be considered by the Board for purposes of the present appeal, unless good cause is shown.” Emphasis added.
        3 "Bent sub" definition available from https://petrowiki.spe.org/Glossary:Bent_sub, accessed 3/13/22 
        4 A motor is defined as “Something, such as a machine or an engine, that produces or imparts motion.” There is a motor at least because the pads are a machine which imparts motions, the results of which are bending or change in angle of the bent sub 29 of Downton. See, motor. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved March 13 2022 from https://www.thefreedictionary.com/motor.